Citation Nr: 1449436	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-31 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association 



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to December 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO in Newark, New Jersey that determined that new and material evidence had not been submitted to reopen a claim for service connection for retinitis pigmentosa. 

A Board hearing was requested and scheduled, but the Veteran failed to report for such hearing.

In a December 2012 decision, the Board determined that new and material evidence had been submitted to reopen a claim for service connection for retinitis pigmentosa, and then remanded the service connection claim to the Agency of Original Jurisdiction (AOJ) for additional development.   The case was subsequently returned to the Board.


FINDINGS OF FACT

1.  Retinitis pigmentosa was not noted during the Veteran's July 1974 military entrance examination.

2.  Currently shown retinitis pigmentosa was initially manifested as a disease entity during service, and did not clearly and unmistakably exist as an active disease process prior to service.


CONCLUSION OF LAW

Retinitis pigmentosa was incurred in active service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.

The Veteran contends that his retinitis pigmentosa did not manifest itself until after entry on duty; or in the alternative, that if it did manifest symptoms prior to entry on duty, it was aggravated by service.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or had since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship or correlation between the current disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

If, on the other hand, a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  And in that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Numerous treatment records dated from 1975 to the present show that the Veteran has retinitis pigmentosa, establishing the element of current disability.  

The Veteran served on active duty from July 1974 to December 1975.  Service treatment records show that on enlistment examination in July 1974, the Veteran was noted to have "defective vision" with distant visual acuity of 20/20 in the right eye and 20/30 in the left eye and near visual acuity of J-1 in both eyes.  He failed the color vision test.  The Veteran was assigned a physical profile of '2' for his eyes.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Appellant on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  In a July 1974 report of medical history, the Veteran reported that he wore glasses.

A February 1975 optometry note during service reflects that the Veteran's last examination was six years ago, and he had lost his prescription.  He said he did not wear his old prescription glasses, that he could not see at night to drive, and fine print was hard to see. The diagnosis was possible macular degeneration.

Optometry records dated in June 1975 reflect that the Veteran complained of poor night vision.  The provisional diagnosis was macular degeneration, and he was referred for an ophthalmology consultation.  The ophthalmologist gave a diagnostic impression of pigmentary degeneration of the retina, atypical.  A July 1975 report of medical examination showed a diagnosis of pigmentary degeneration of the retina.  He was assigned a physical profile of '4' for his eyes, and was found qualified for a Medical Board.

The Veteran underwent a Medical Board in July 1975.  The narrative summary of the Medical Board indicates the Veteran reported that he "noted increasing difficulty with night vision over the past several years."  He had previously been seen by optometry and had received corrective lenses, but this did not alleviate his night blindness.  The examination revealed visual acuity of 20/30 in both eyes.  A diagnosis of retinitis pigmentosa was rendered.  The examiner stated that the Veteran's condition was an impairment of sight, frequently hereditary, with progressive retinal hardening and wasting away of same.  The examiner stated that presently, the Veteran functioned well with the exception of his night blindness. The Medical Board found that the condition existed prior to service and was not aggravated by service, and that he was unfit for military service.  

In his original service connection claim in May 1978, the Veteran said his retinitis pigmentosa began in January 1975.

In an October 1982 statement, the Veteran asserted that his vision had progressively worsened since service.

An October 1982 statement from Dr. M.L. indicated that the Veteran had retinitis pigmentosa in both eyes, and complained of night blindness.  On examination, the Veteran had only 2 degrees of visual field remaining in both eyes.  He stated that the Veteran was legally blind, with no likelihood of improvement.

In an August 1994 statement, the Veteran asserted that since he was found fit when he was accepted into service, and then later found unfit and discharged because of his eyes, then his condition was aggravated by service.

Records from the SSA dated in 1996 reflect that the Veteran was found to be disabled since April 1981 due to a primary diagnosis of retinitis pigmentosa and cataracts.  Medical records considered by SSA include a report of a February 1980 eye examination by Dr. M.L. that diagnosed bilateral retinitis pigmentosa.  He noted that the Veteran's corrected and uncorrected vision was 20/50 in the right eye and 20/40 in the left eye.  Dr. L. said his vision was deteriorating.  A May 1980 eye examination reflects that the Veteran had retinitis pigmentosa for the past three years.

Records included with the SSA determination include an undated statement from the Veteran, stating that he was legally blind.  He said that he was discharged from the Army in approximately 1976, and he had half of his vision at that time.  He continued to work even with his eye problems.  He said, "During daylight hours I can see fairly well.  My sight is continuously getting worse."  A report of an April 1996 eye examination performed for SSA by Dr. M. reflects that the Veteran had a diagnosis of retinitis pigmentosa for several years, and had not had any treatment for this.  He said his vision became quite bad about ten years ago.  On examination, he had a visual acuity of light perception vision in each eye.  The diagnosis was end-stage retinitis pigmentosa.

The Veteran has submitted lay statements dated in January 2009 in support of his claim.  J.P. indicated that he had been a friend of the Veteran since grade school.  He recalled that they played baseball and football together during which time the Veteran displayed no problems with his sight, but when the Veteran left service, he tripped over things, walked into poles, people, and trees, and could not drive.  The Veteran's sibling recalled that at the time he entered service, the Veteran could drive a car, his eyes were very good, and he was an artist and car mechanic.  J.M. recalled that when the Veteran was discharged from service his eyesight had become so bad that he could not drive a car.

An undated letter from the Director of VA's Compensation Service, apparently issued in May 2011, reflects that the facts of the Veteran's case were reviewed.  The Director noted that the in-service Medical Board report showed that the Veteran reported night vision problems for several years, that he was in service from 1974 to 1975, and his chief complaint in service was difficulty with night vision.  The Director concluded that the evidence was clear and unmistakable that the Veteran's condition preexisted service and was not aggravated by service.

In December 2012, the Board remanded this case to the AOJ primarily for a VA examination and medical opinion regarding the Veteran's claim.

The Veteran underwent a VA compensation examination in January 2013, and the examiner diagnosed retinitis pigmentosa and incipient cataract.  He stated that as a general ophthalmologist, he would have to resort to speculation regarding the questions posed in the Board's remand.  He stated that he was not familiar with the rate of progression of retinitis pigmentosa, and suggested review by a retinal specialist.  In June 2013, a VA optometrist concurred with this statement, and did not provide an opinion.

By a letter dated in July 2013, a VA ophthalmology section chief stated that the Veteran was diagnosed with retinitis pigmentosa and received a medical discharge, and the record showed that he complained of a few years' history of difficulty with night vision, which preceded his enlistment.  He stated that retinitis pigmentosa is a genetic, heritable disease that does not manifest itself until adulthood.  He added that it would not be caused by military service and would be extremely unlikely to be exacerbated by military service.

It is not disputed that the retinitis pigmentosa currently shown is the same disease entity as that shown in service; thus, the element of a nexus is satisfied.

The presumption of soundness when entering service attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that this term "noted" denotes only such conditions as are recorded in examination reports, 38 C.F.R. § 3.304(b), and that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id., at (b)(1).  See also Quirin v. Shinseki, 22 Vet. App. 390 (2009). 

The Board finds that although slightly decreased visual acuity was noted in one eye on entrance examination in July 1974 (with 20/20 vision in the other eye), and the Veteran wore glasses, the disease of retinitis pigmentosa was not noted in this examination report.  38 C.F.R. § 3.304(b).  Hence, he is presumed to have been in sound condition in this regard upon entry into service.

VA's General Counsel has held that retinitis pigmentosa is considered to be hereditary in origin by accepted medical authority.  VAOPGCPREC 67-90.  Service connection may be granted for congenital or hereditary diseases if initially manifested in or aggravated by service.  VAOPGCPREC 82-90; VAOPGCPREC 67-90.  In particular, a hereditary disease does not always rebut the presumption of soundness, and, thus, diseases of hereditary origin can be incurred in service.  VAOPGCPREC 67-90.  According to this opinion, such diseases "can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty."  Id.  The opinion went on to explain that "only when symptomatology and/or pathology exist can he or she be said to have developed the disease."  Id.  "In this context we use the term "pathology" in the sense of an active disease process, not just a mere predisposition to develop a disease, which process may or may not precede symptomatology."  Id. 

The two cited General Counsel opinions were previously issued as G.C. Op. 1-85 (March 5, 1985) and G.C. Op. 8-88 (Sept. 29, 1988) respectively; thus, VAOGCPREC 82-90 was issued prior to VAOGCPREC 67-90, which built upon the earlier opinion.  The earlier opinion, VAOGCPREC 82-90, focused on the distinction between defects and diseases.  The later opinion, now numbered as VAOGCPREC 67-90, specifically addressed "whether an hereditary disease under 38 C.F.R. § 3.303(c) always rebuts the presumption of soundness found in 38 U.S.C. §§ 311 [1111] and 332 [1132]," and concluded that it did not.  The opinion held that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  VA's General Counsel stated that the point at which the individual starts to manifest the symptoms of, or have pathological changes associated with the disease is a factual (not legal) issue, and must be determined in each case based on all the medical evidence of record.  

As the Veteran is presumed to have been in sound condition upon entry into service, the question at issue is whether the presumption of soundness has been rebutted.  To rebut the presumption of soundness at service entrance, VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner, supra.

The evidence of pre-existence includes of statements made during service by the Veteran, to the effect that he had problems with night vision over the past several years.  However, statements made by a Veteran about the pre-service history of a condition are not necessarily sufficient to rebut the pre-existence prong of the presumption of soundness.  See Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 2000); Horn v. Shinseki, 25 Vet. App. 231 (2012).  Evidence of pre-existence also includes the determination by the Medical Board that retinitis pigmentosa existed prior to service entry and was not aggravated by service.

In July 2013, a VA ophthalmology section chief noted the Veteran's in-service report of a history of difficulty with night vision prior to service.  He also stated that retinitis pigmentosa is a genetic, heritable disease that does not manifest itself until adulthood.  In this regard, the Board observes that the Veteran was 18 years old in July 1975.  The VA doctor's opinion in fact supports the contention that the Veteran's retinitis pigmentosa was first manifested in service at that age.

Here, the Board finds that the record does not contain clear and unmistakable evidence of pre-existence, or lack of aggravation, and the presumption of soundness has not been rebutted.  The Board finds that retinitis pigmentosa, which was initially diagnosed in service, did not exist prior to service as an active disease process. Moreover, it is undisputed that retinitis pigmentosa has continued to the present time.  Therefore, it is not necessary to further delay a final decision by attempting to further clarify the evidence, which is insufficient to support a denial.  Instead, the evidence as it currently stands is essentially evenly balanced.  As such, there is a sufficient basis on which to decide the claim, and service connection for retinitis pigmentosa is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for retinitis pigmentosa is granted.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


